DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are not black and white line drawings. See 37 C.F.R. 1.84(a)(1). Photographs are only permitted if they are the only practicable medium for illustrating the claimed invention. 37 C.F.R. 1.84(b)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, and 18 are objected to because of the following informalities:
In the last line of claim 1 and 9, “light, or sound, or vibrates” should read “light, sound, or vibrations”
In the fourth to last line of claim 18, “light, or sound, or vibrates” should read “light, sound, or vibrations”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al. (US 2009/0069848) in view of Desousa et al. (US 2004/0093033).
Regarding claim 1, Marcus discloses a toy comprising: a ring-shaped body (fig. 1) comprising multiple sections (examiner notes that applicant has not claimed structure separating the sections and that the ring can be split, for example, into top and bottom sections) each forming a portion of the ring-shaped body and each having a tubular base portion (paragraph 0044); surface features (see elements 120a-d) protruding from the tubular base portion of at least one of the multiple sections; 
Marcus discloses the invention essentially as claimed except for at least a first tab projecting radially outward from the tubular base portion of a first section of the multiple sections; and at least a first pressure sensor embedded in the first tab, the first pressure sensor operating to activate a first electrical device in response to pressure applied to the first tab exceeding a pressure threshold, wherein activation of the first electrical device produces light, or sound, or vibrates. Desousa teaches a teether having a tab (fig. 1, elements 15 and 20) protruding radially outward from a looped base portion 25; and a pressure sensor (fig. 2, element 40) embedded in the tab, the pressure sensor operating to activate a first electrical device in response to pressure, applied to the first tab exceeding a pressure threshold, wherein pressure applied to the 
Regarding claim 2, the multiple sections are multiple arcuate sectors of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 3, the ring-shaped body is toroid-shaped and the multiple sections are toroid sectors of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 4, the ring-shaped body has constant major and minor radii from a central axis of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 5, he multiple sections of the ring-shaped body are four arcuate sections each forming a 90-degree quadrant of the ring-shaped body (see Marcus; figs. 1-3).
Regarding claim 6, the four arcuate sections each comprise an arcuate-shaped tubular base portion having a circular cross-section (see Marcus; figs. 1-3).
Regarding claim 9, modified Marcus discloses the invention essentially as claimed except for at least a second tab projecting radially outward from the tubular base portion of a second section of the multiple sections; and at least a second pressure sensor embedded in the second tab, the second pressure sensor operating to activate a second electrical device in response to pressure applied to the second tab exceeding a second pressure threshold, wherein activation of the second electrical device produces light, or sound, or vibrates. However, Marcus does disclose a handle having multiple different teething portions (fig. 1, elements 120a-d). Furthermore, references such as US Des. 368,965 discloses multiple teething tabs positioned on a ring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute several of the stimulatory elements 120a-d of Marcus with teething tabs as taught by Desousa, in order to provide multiple teething options having vibration to stimulate the gums and having pleasing sound to amuse the teething child.
Regarding claim 10, the tubular base portions of the first and second sections are immediately adjacent to each other on the ring-shaped body. Examiner notes that, regardless of the location of the tabs on the ring, the first and second sections can be designated so that they are immediately adjacent to each other.
Regarding claim 11, the tubular base portions of third and fourth sections of the multiple sections are immediately adjacent to each other on the ring-shaped body and do not comprise tabs that project radially outward from the tubular base portions thereof. Examiner notes that, regardless of the location of the tabs on the ring, the third and fourth sections can be designated so that they are immediately adjacent to each other.
Regarding claim 12, the surface features protrude from the first tab (Desousa; paragraph 0015) and from the tubular base portion (Marcus; fig. 1, elements 120a-d) of at least one of the multiple sections.
Regarding claim 13, the tubular base portion of at least one of the multiple sections does not have surface features protruding therefrom (Marcus; fig. 1, region between stimulatory elements 120a-d).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa as applied to claim 1 above, and further in view of Dunn et al. (US 2003/0181948).
Regarding claim 14, modified Marcus discloses the invention essentially as claimed except for the multiple sections of the ring-shaped body are assembled to create the ring-shaped body and each adjacent pair of the multiple sections is separated by a wall and each of the multiple sections defines an enclosed internal cavity. Dunn teaches a ring-shaped teether (fig. 2) assembled from multiple segments having different surface configurations (see paragraphs 0020-0022)  wherein each adjacent pair of the segments is separated by a wall (fig. 4), in order to provide tactile stimulation from different shapes (paragraph 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Marcus with multiple ring segments having different shapes as taught by Dunn, in order to provide tactile stimulation of different shapes.
Regarding claim 15, the enclosed internal cavity of at least one of the multiple sections of the ring-shaped body is a sealed cavity and contains a gel (Marcus; paragraph 0037) and the tubular base portion of the at least one of the multiple sections is pliable and deformable (paragraph 0045).
Regarding claim 16, the tubular base portion of at least another of the multiple sections of the ring-shaped body is more rigid than the tubular base portion of the at least one of the multiple sections (Dunn; paragraphs 0020-0021).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa as applied to claim 1 above, and further in view of Hakim (US 2013/0304121).
Regarding claim 17, modified Marcus discloses the invention essentially as claimed except wherein the tubular base portion of at least one of the multiple sections of the ring-shaped body is opaque and the tubular base portion of at least another of the multiple sections of the ring-shaped body is semi-transparent. Hakim teaches that each aspect of a teether can have any desired degree of transparency or opacity (paragraph 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus to have the claimed opacity because Hakim teaches that opacity is a parameter than can be freely altered without affecting functionality.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa and Hakim.
Regarding claim 18, Marcus discloses a toy comprising: a toroid-shaped body (fig. 1) comprising multiple arcuate sections (examiner notes that applicant has not claimed structure separating the sections and that the ring can be split, for example, into top and bottom sections) each forming a portion of the toroid-shaped body and each having a tubular base portion (paragraph 0044); and surface features 120a-d protruding from the tubular base portion of at least one of the multiple arcuate sections;
Marcus discloses the invention essentially as claimed except for a first tab projecting radially outward from the tubular base portion of a first arcuate section of the multiple arcuate sections; a second tab projecting radially outward from the tubular base portion of a second arcuate section of the multiple arcuate sections that is immediately adjacent to the first arcuate section of the toroid-shaped body; the tubular base portions of third and fourth arcuate sections of the multiple arcuate sections are immediately adjacent to each other on the toroid-shaped body and do not comprise tabs that project radially outward from the tubular base portions thereof; surface features protruding from at least one of the first tab and the second tab; at least a first pressure sensor embedded in the first tab, the first pressure sensor operating to activate a first electrical device in response to pressure applied to the first tab exceeding a pressure threshold, wherein activation of the first electrical device produces light, or sound, or vibrates. Desousa teaches a teether having a tab (fig. 1, elements 15 and 20) protruding radially outward from a looped base portion 25, wherein the tab has surface features (paragraph 0015); and a pressure sensor (fig. 2, element 40) embedded in the tab, the pressure sensor operating to activate a first electrical device in response to pressure, applied to the first tab exceeding a pressure threshold, wherein pressure applied to the first tab produces sound and vibrations (paragraph 0020), in order to further stimulate the gums of the teething child through the vibrations (paragraph 0003) and to produce a pleasing sound to amuse the teething child (paragraph 0020). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute at least some of the teething elements of Marcus with teething tabs as taught by Desousa, in order to further stimulate the gums of the teething child through the vibrations and to produce a pleasing sound to amuse the teething child.
Modified Marcus discloses the invention essentially as claimed except for the tubular base portion of at least one of the multiple arcuate sections of the toroid-shaped body is opaque and the tubular base portion of at least another of the multiple arcuate sections of the toroid-shaped body is semi-transparent. Hakim teaches that each aspect of a teether can have any desired degree of transparency or opacity (paragraph 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus to have the claimed opacity because Hakim teaches that opacity is a parameter than can be freely altered without affecting functionality.
Regarding claim 19, the toroid-shaped body has constant major and minor radii from a central axis of the toroid-shaped body, and the multiple arcuate sections of the toroid-shaped body are four arcuate sections each forming a 90-degree quadrant of the toroid-shaped body (Marcus; fig. 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Desousa and Hakim as applied to claim 18 above, and further in view of Dunn.
Regarding claim 20, the multiple arcuate sections of the toroid-shaped body are assembled to create the toroid-shaped body (Marcus; fig. 1); the tubular base portion of the at least one of the multiple arcuate sections is pliable and deformable (paragraph 0045); and the multiple arcuate sections contain a gel (paragraph 0037).
Modified Marcus discloses the invention essentially as claimed except wherein each adjacent pair of the multiple arcuate sections is separated by a wall, each of the multiple arcuate sections defines an enclosed internal cavity. Dunn teaches a ring-shaped teether (fig. 2) assembled from multiple segments having different surface configurations (see paragraphs 0020-0022) wherein each adjacent pair of the segments is separated by a wall (fig. 4), in order to provide tactile stimulation from different shapes (paragraph 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Marcus with multiple ring segments having different shapes as taught by Dunn, in order to provide tactile stimulation of different shapes.

Claims 1-4, 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim (US 2017/0095406) in view of Johansen et al. (US 6,056,774) and Johnson (US 5,766,223).
Regarding claim 1, Hakim discloses a toy (fig. 1A-2) comprising: a ring-shaped body 12 comprising multiple sections (examiner notes that applicant has not claimed structure separating the sections and that the ring can be split, for example, into top and bottom sections) each forming a portion of the ring-shaped body; at least a first tab 16 projecting radially outward from the base portion of a first section of the multiple sections; surface features 20 and 22 protruding from at least one of the first tab and the base portion of at least one of the multiple sections; and at least a first pressure sensor embedded in the first tab, the first pressure sensor operating to activate a first electrical device in response to pressure applied to the first tab exceeding a pressure threshold (examiner notes that applicant does not provide a numerical threshold), wherein activation of the first electrical device produces vibrations (paragraphs 0041-0042).
Hakim discloses a circular cross-section (see figs. 1A-2 and 1B-2, element 12), but fails to disclose wherein the ring-shaped body has a tubular base portion. Johansen teaches pacifiers with teethable handles, in order to remove the need for a separate teether (col. 4, ll. 65-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Hakim to be a teether as taught by Johansen, in order to remove the need for a separate teether. Johnson teaches a teether having a fluid-filled lumen (see fig. 2; col. 1, ll. 66-67), in order to reduce pain in the gums (col. 1, ll. 25-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Hakim in view of Johansen with a fluid-filled lumen as taught by Johnson, in order to reduce pain in the gums.
Regarding claim 2, the multiple sections are multiple arcuate sectors of the ring-shaped body (see Hakim; fig. 1A-2, element 12).
Regarding claim 3, the ring-shaped body is toroid-shaped and the multiple sections are toroid sectors of the ring-shaped body (see Hakim; figs. 1A-2 and 1B-2, element 12).
Regarding claim 4, the ring-shaped body has constant major and minor radii from a central axis of the ring-shaped body (see Hakim; figs. 1A-2 and 1B-2, element 12; the radii from both angles remain constant).
Regarding claim 7, the first electrical device is within the tubular base portion (fig. 1A-2, elements 12 and 18) of the first section from which the first tab projects (paragraph 0039). Examiner notes that, for this rejection, the base portion includes both elements 12 and 18.
Regarding claim 8, the first electrical device is within the tubular base portion (fig. 1A-2, elements 12 and 18) of a second section of the multiple sections (paragraph 0039). Examiner notes that the first and second sections could correspond to left and right halves, both of which would contain part of the electrical device.
Regarding claim 12, the surface features (Hakim; fig. 1A-2, elements 20 and 22) protrude from the first tab and from the tubular base portion of at least one of the multiple sections.
Regarding claim 13, the tubular base portion (Hakim; fig. 1A-2, element 12) of at least one of the multiple sections does not have surface features protruding therefrom. Examiner notes that the one of the sections can be defined as an area not having any of the surface features 20.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Johansen and Johnson as applied to claim 1 above, and further in view of Verschoor (US 3,267,937).
Regarding claim 5, modified Hakim discloses the invention essentially as claimed except wherein the multiple sections of the ring-shaped body are four arcuate sections each forming a 90-degree quadrant of the ring-shaped body. The difference between modified Hakim and the claimed invention is that modified Hakim uses a partial ring. Verschoor teaches an element that can be substituted for the ring element in modified Hakim. Specifically, Verschoor teaches a 360-degree ring (fig. 1, element 30) attached to the base of a pacifier 10. Verschoor also shows that the function of the substituted element (i.e., the ring) was known to be for teething. Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the partial ring of modified Hakim with the complete ring of Verschoor.
Regarding claim 6, the four arcuate sections each comprise an arcuate-shaped tubular base portion having a circular cross-section (see Hakim; figs. 1A-2 and 1B-2, element 12).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim in view of Johansen and Johnson as applied to claim 1 above, and further in view of Dunn.
Regarding claim 14, modified Hakim discloses the invention essentially as claimed except for the multiple sections of the ring-shaped body are assembled to create the ring-shaped body and each adjacent pair of the multiple sections is separated by a wall and each of the multiple sections defines an enclosed internal cavity. Dunn teaches a ring-shaped teether (fig. 2) assembled from multiple segments having different surface configurations (see paragraphs 0020-0022)  wherein each adjacent pair of the segments is separated by a wall (fig. 4), in order to provide tactile stimulation from different shapes (paragraph 0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Hakim with multiple ring segments having different shapes as taught by Dunn, in order to provide tactile stimulation of different shapes.
Regarding claim 15, the enclosed internal cavity of at least one of the multiple sections of the ring-shaped body is a sealed cavity and contains a gel (see Johnson; col. 1, line 66 to col. 2, line 8) and the tubular base portion of the at least one of the multiple sections is pliable and deformable (Dunn; paragraph 0020).
Regarding claim 16, the tubular base portion of at least another of the multiple sections of the ring-shaped body is more rigid than the tubular base portion of the at least one of the multiple sections (Dunn; paragraphs 0020-0021).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakim ‘406 in view of Johansen and Johnson as applied to claim 1 above, and further in view of Hakim.
Regarding claim 17, modified Hakim ‘406 discloses the invention essentially as claimed except wherein the tubular base portion of at least one of the multiple sections of the ring-shaped body is opaque and the tubular base portion of at least another of the multiple sections of the ring-shaped body is semi-transparent. Hakim ‘121 teaches that each aspect of a pacifier can have any desired degree of transparency or opacity (paragraph 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hakim ‘406 to have the claimed opacity because Hakim ‘121 teaches that opacity is a parameter than can be freely altered without affecting functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771